Title: To George Washington from the U.S. House of Representatives, 29 November 1794
From: United States House of Representatives
To: Washington, George


        
          Sir,
          [29 Nov. 1794]
        
        The House of Representatives calling to mind the blessings enjoyed by the people of the United States, and especially the happiness of living under constitutions and laws, which rest on their authority alone, could not learn with other emotions than those you have expressed, that any part of our fellow Citizens should have shewn themselves capable of an insurrection. And we learn, with the greatest concern, that any misrepresentations whatever, of the Government and its proceedings, either by individuals or combinations of men, should have been made and so far credited, as to foment the flagrant outrage, which has been committed on the laws.
        We feel, with you, the deepest regret at so painful an occurrence in the annals of our Country. As men regardful of the tender interests of humanity, we look with grief, at scenes which might have stained our land with civil blood: As lovers of public order, we lament that it has suffered so flagrant a violation: As zealous friends of Republican government, we deplore every occasion, which in the hands of it’s enemies, may be turned into a calumny against it.
        This aspect of the crisis, however, is happily not the only one, which it presents. There is another, which yields all the consolations which you have drawn from it. It has demonstrated to the candid world, as well as to the American people themselves, that the great body of them, every where, are equally attached to the luminous and vital principle of our Constitution, which enjoins, that the will of the Majority shall prevail. that they understand the indissoluble union between true Liberty and regular Government; that they feel their duties, no less than they are watchful over their rights; that they will be as ready, at all times, to crush licentiousness, as they have been to defeat usurpation; in a word, that they are capable of carrying into execution, that noble plan of self-government, which they have chosen, as the guarantee of their own happiness and the asylum for that of all from every clime, who may wish to unite their destiny with ours.
        These are the just inferrences flowing from the promptitude, with which the summons to the standard of the laws has been

obeyed, and from the sentiments, which have been witnessed in every description of Citizens, in every quarter of the Union. The spectacle, therefore, when viewed in its true light, may well be affirmed to display, in equal lustre, the virtues of the American character, and the value of Republican government. All must particularly acknowledge and applaud the patriotism of that portion of citizens, who have freely sacrificed every thing less dear than the love of their Country, to the meritorious task of defending its happiness.
        In the part which you have yourself borne through this delicate and distressing period, we trace the additional proofs it has afforded, of your solicitude for the public good. Your laudable and successful endeavours to render lenity in executing the laws conducive to their real energy, and to convert tumult into order, without the effusion of blood, form a particular title to the confidence and praise of your constituents. In all that may be found necessary on our part, to complete this benevolent purpose, and to secure the ministers and friends of the laws against the remains of danger, our due cooperation will be afforded.
        The other subjects, which you have recommended or communicated, and of which several are peculiarly interesting, will all receive the attention which they demand. We are deeply impressed with the importance of an effectual organization of the militia. We rejoice at the intelligence of the advance & success of the army under the command of General Wayne; whether we regard it as a proof of the perseverance, prowess & superiority of our troops, or as a happy presage to our military operations against the hostile Indians, and as a probable prelude to the establishment of a lasting peace, upon terms of candor, equity and good neighbourhood. We receive it with the greater pleasure, as it increases the probability of sooner restoring a part of the public resources to the desirable object of reducing the public debt.
        We shall, on this, as on all occasions, be disposed to adopt any measure, which may advance the safety & prosperity of our Country. In nothing can we more cordially unite with you, than in imploring the Supreme Ruler of nations, to multiply his blessings on these United States; to guard our free and happy Constitution against every machination & danger; and to make it the best source of public happiness, by verifying its character of

being the best safeguard of human rights. Signed by order, and in behalf of the House,
        
          Frederick Augustus Muhlenberg, Speaker
          Attest John Beckley, Clerk.
        
      